EXHIBIT 10.1
 
 




ASSET PURCHASE AGREEMENT
 
by and between
 
ANTRIABIO, INC.
 
and
 
PR PHARMACEUTICALS, INC.
 
Dated as of October 5, 2012




 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


1.           PURCHASE AND SALE OF ASSETS
1
   
1.1.           Purchased Assets
1
1.2.           Excluded Assets
2
   
2.           ASSUMPTION OF LIABILITIES
3
   
2.1.           Assumed Liabilities
3
2.2.           Excluded Liabilities
3
   
3.           PURCHASE CONSIDERATION
3
   
3.1.           Closing Payment
3
3.2.           Contingent Consideration
3
3.3.           Termination of Buyer’s Obligation under Section 3.2
4
3.4.           Certain Definitions Related to the Contingent Consideration
4
3.5.           Escrow Amount and Expenses
5
3.6.           Contingent Consideration Offset
5
3.7.           Allocation of Purchase Price
5
   
4.           CLOSING
5
   
4.1.           Closing Date
5
4.2.           Outside Date
6
4.3.           Closing Conditions
6
4.4.           Conditions to Seller’s Obligations
6
4.5.           Conditions to Buyer’s Obligations
7
4.6.           Buyer Closing Deliveries
7
4.7.           Seller Closing Deliveries
7
4.8.           Buyer Development Responsibilities
8
   
5.           BANKRUPTCY COURT APPROVAL AND BIDDING
8
   
5.1.           Binding Effect; Entry of Approval Order.
8
5.2.           Filing of Sale Motion
8
5.3.           Obligation to Seek Approval Order
8
5.4.           Approved Order
9
   
6.           REPRESENTATIONS AND WARRANTIES OF SELLER
9
   
6.1.           Brokers and Finders
9
6.2.           Chapter 7 Trustee
9
6.3.           Location of Purchased Assets
9
   
7.           REPRESENTATIONS AND WARRANTIES OF BUYER
9

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
7.1.           Organization
9
7.2.           Power
9
7.3.           Authority
9
7.4.           Conflicting Agreements, Governmental Consents
9
7.5.           Actions, Suits, Proceedings
10
7.6.           Brokers and Finders
10
7.7.           Ability to Close
10
7.8.           Tax Matters
10
7.9.           Third Party Consents
10
7.10.          Further Assurances
10
   
8.           CHAPTER 7 TRUSTEE POST-CLOSING TRANSITIONAL MATTERS
11
   
8.1.           Delivery of Tangible Purchased Assets
11
8.2.           Intellectual Property
11
   
9.           GENERAL PROVISIONS
11
   
9.1.           Interpretation and Construction
11
9.2.           Entire Agreement
12
9.3.           Severability
12
9.4.           Amendment and Waiver
12
9.5.           Assignment
12
9.6.           Notices
13
9.7.           Expenses
13
9.8.           Choice of Law
13
9.9.           Facsimile Signature; Counterparts
14
9.10.         Parties in Interest
14
9.11.         Schedules
14
   
10.           DEFINITIONS
14

 
 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, (this “Agreement”) is dated as of October 5, 2012
(the “Execution Date”), by and between ANTRIABIO, INC. a Delaware corporation,
(“Buyer”) and the CHAPTER 7 ESTATE OF PR PHARMACEUTICALS, INC., (“Seller”).
 
RECITALS
 
 
A.
PR Pharmaceuticals, Inc. (“PRP”) filed for reorganization under Chapter 11 of
Title 11 of the United States Code, 11 U.S.C. § 101 et. seq., (the “Bankruptcy
Code”) on November 14, 2008, in the United States Bankruptcy Court, District of
Colorado (the “Bankruptcy Court”), Case Number 08-28223-SBB

 
 
B.
Seller filed for reorganization under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §  101 et. seq., (the “Bankruptcy Code”) on November 14,
2008, in the United States Bankruptcy Court, District of Colorado (the
“Bankruptcy Court”), Case Number 08-28223-SBB.

 
 
C.
The case was converted to a dissolution case under Chapter 7 of the Bankruptcy
Code on November 30, 2011.

 
 
D.
Buyer wishes to acquire certain assets related to the business of the Seller
upon the Bankruptcy Court’s approval of the terms of this Agreement.

 
 
E.
Seller and Buyer wish to enter into the Agreement under which Buyer would
acquire certain assets from the Seller free and clear of liens, claims,
encumbrances and interests pursuant to §363 of the Bankruptcy Code, and related
assumption and assignment of executory contracts pursuant to  §365 of the
Bankruptcy Code (the “Transaction”).

 
TERMS AND CONDITIONS
 
In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the Buyer and Seller hereby agree as follows:
 
1.           PURCHASE AND SALE OF ASSETS.
 
1.1.           Purchased Assets.
 
 
(a)
Upon the terms and subject to the conditions of this Agreement, at Closing,
Seller will sell, assign, transfer, convey and deliver to Buyer, and Buyer will
purchase, acquire and accept all right, title and interest of Seller in, to the
following property, rights and assets of Seller existing on the Closing Date
related to the Business (together, the “Purchased Assets”):

 
 
(i)
All InsuLAR program data and materials, including associated inventory and
intermediate materials, laboratory notebooks, electronic data, and associated
regulatory filings/correspondence;

 

 
1

--------------------------------------------------------------------------------

 

 
(ii)
All other data and materials, including associated inventory and intermediate
materials, laboratory notebooks, electronic data, and associated regulatory
filings/correspondence relating to any other program utilizing Seller
technology;

 
 
(iii)
All of Seller’s interest in Seller’s Intellectual Property;

 
 
(iv)
All of Seller’s rights under Seller’s License and Development Agreements
(“SurModics License and Development Agreements”) with SurModics (as defined
below), excluding Seller’s rights to any contingency payments under the asset
purchase agreement between Seller and SurModics, dated November 4, 2008 (the
“SurModics Asset Purchase Agreement”);

 
 
(v)
Assignment of all material third party contracts or licenses necessary for the
development of (1) InsuLAR and/or (2) any other sustained release product
utilizing Seller’s technology;

 
 
(vi)
All of Seller’s manufacturing, laboratory and analytical equipment necessary (1)
to make pilot scale batches of InsuLAR and to conduct development of pilot scale
formulations of other potential products using the Seller’s technology; and (2)
for the development of InsuLAR, as well as the development of other potential
products utilizing Seller’s technology; and

 
 
(vii)
All of Seller’s documents, records and know-how related to commercial and
clinical material manufacturing of InsuLAR.

 
1.2.           Excluded Assets.  All assets not specifically included in the
Purchased Assets shall be excluded from sale to Buyer (the “Excluded Assets”),
including:
 
 
(a)
All cash and cash accounts receivable of Seller;

 
 
(b)
Any other existing contractual rights or entitlements from any third parties in
relation to any third party products other than InsuLAR;

 
 
(c)
Any contingent payment which may become due from Brookwood Pharmaceuticals, Inc.
(now known as Surmodics Pharmaceuticals, Inc. (“Surmodics”)) pursuant to the
Surmodics Asset Purchase Agreement;

 
 
(d)
All preference and other avoidance claims and actions of Seller, including,
without limitation, any such claims and actions arising under §§ 544, 547, 548,
549, and 550 of the Bankruptcy Code.

 
 
(e)
All insurance proceeds, claims and any causes of action the Chapter 7 Trustee
may have against any third parties.

 

 
2

--------------------------------------------------------------------------------

 

 
(f)
Any refunds from tax authorities with regards to tax periods prior to the
Execution Date.

 
 
(g)
Any causes of action the Chapter 7 Trustee may have against any third parties.

 
2.           ASSUMPTION OF LIABILITIES.
 
2.1.           Assumed Liabilities.  Subject to the conditions of this
Agreement, on the Closing Date Buyer shall assume  and agree to pay, perform and
discharge in accordance with their respective terms only the following
liabilities of Seller (collectively, the “Assumed Liabilities”):
 
 
(a)
Storage payments due to Exodus Moving Company in Fort Collins, Colorado 80524
(“Exodus”).

 
 
(b)
Any outstanding payments due to McCallum Law Firm (“McCallum”) pursuant to legal
services provided by McCallum in connection with Seller’s Intellectual Property.

 
2.2.           Excluded Liabilities.  Any Liabilities of Seller not otherwise
assumed by Buyer pursuant to Section 2.1 (collectively the “Excluded
Liabilities”) shall remain the responsibility of Seller.  Seller shall be solely
liable for all Liabilities arising from or in connection with ownership of the
Purchased Assets prior to the Closing Date, whether or not reflected in the
books and records of Seller.
 
3.           PURCHASE CONSIDERATION.
 
3.1.           Closing Payment.  On the terms and subject to the conditions of
this Agreement, in consideration of the Purchased Assets, Buyer will pay four
hundred thousand dollars ($400,000) at Closing, less the Escrow Amount (the
“Closing Payment”).
 
3.2.           Contingent Consideration.  In addition to the Closing Payment,
and in further consideration for the Purchased Assets, Buyer will pay to Seller,
subject to Section 3.6, any contingent consideration (the “Contingent
Consideration” and together with the Closing Payment, the “Purchase Price”) that
may become due under this Section 3.2 (up to a maximum aggregate amount of forty
four million dollars ($44,000,000)) in the following amounts, upon the
occurrence of the following events:
 
 
(a)
Two million dollars ($2,000,000) after the initiation of a Phase 2b Clinical
Trial, payable within thirty (30) days after successful completion of the first
multiple ascending dose safety study in patients in a formal Phase 2b Clinical
Trial;

 
 
(b)
Two million dollars ($2,000,000) to be paid within thirty (30) days after the
exclusive license by Buyer of InsuLAR in the United States to a commercial
pharmaceutical company.

 

 
3

--------------------------------------------------------------------------------

 

 
(c)
Five million dollars ($5,000,000) after the initiation of Phase 3 clinical
studies for InsuLAR by the Buyer or a licensee of the Buyer, payable 30 days
after the first dosing of a patient in a formal Phase 3 clinical study.

 
 
(d)
Ten million dollars ($10,000,000) upon the approval by the FDA or EMEA to allow
the marketing and sales of InsuLAR by Buyer or a licensee of the Buyer, payable
30 days after the receipt of the approval letter or notice from the FDA or EMEA.

 
 
(e)
Twenty five million dollars ($25,000,000) if the twelve (12) month cumulative
worldwide Sales of InsuLAR by the Buyer or a licensee of the Buyer reach five
hundred million dollars ($500,000,000) in any consecutive twelve month period,
so long as such period occurs during the life of the patents included in the
Purchased Assets, payable ninety (90) days after the exclusion of such period.

 
3.3.           Termination of Buyer’s Obligation under Section 3.2.  Buyer’s
obligation under Section 3.2 shall terminate five (5) years from the Closing
Date.
 
3.4.           Certain Definitions Related to the Contingent Consideration.  As
used in this Agreement, the following terms have the following meanings:
 
 
(a)
“Phase 2b Clinical Trial” means a human clinical trial related to InsuLAR
sponsored by Buyer, or one of its licensees, in any country that would satisfy
the requirements of 21 CFR 312.21(c) for a phase 2 clinical study.

 
 
(b)
“Phase 3 Clinical Trial” means a human clinical trial related to InsuLAR
sponsored by Buyer, or one of its licensees, in any country that would satisfy
the requirements of 21 CFR 312.21(c), or an equivalent phase or clinical trial.

 
 
(c)
“FDA or EMEA Approval “ means that the product is approved for sale either by
the Food and Drug Administration (FDA) in the United States of America or the
European Medicines Agency (EMEA) in Europe.

 
 
(d)
“Sales”  shall mean the gross sales price of the products invoiced by Buyer, its
sublicensee or their respective Affiliates to customers who are not Affiliates
(or who are Affiliates but are the end users of the products) less, to the
extent reasonable and customary in the pharmaceutical industry and actually paid
or accrued by Buyer, its sublicensee or their respective Affiliates (as
applicable), (a) credits, allowances, discounts and rebates to, and chargebacks
from the account of, such customers for spoiled, damaged, out-dated and returned
products; (b) freight and insurance costs incurred by Buyer, its sublicensee or
their respective Affiliates (as applicable) in transporting the products in
final form to such customers; (c) cash, quantity and trade discounts, rebates
and other price reductions for the products given to such customers under price
reduction programs that are consistent with price reductions given for similar
products by

 

 
4

--------------------------------------------------------------------------------

 

 
Buyer, its sublicensee or their respective Affiliates (as applicable);
(d) sales, use, value-added and other direct taxes incurred on the sale of the
Product in final form to such customers; and (e) customs duties, surcharges and
other governmental charges incurred in exporting or importing the products in
final form to such customers.

 
3.5.           Escrow Amount and Expenses. Buyer will deposit an earnest deposit
amount of $100,000 (the “Escrow Amount”) by the Execution Date.  The Escrow
Amount will held in an interest bearing bank account at a financial institution
of the Buyer’s choice (the “Escrow Account”).  On the Closing Date in Section
set forth 4.1, the Escrow Amount will be applied against the Closing Payment in
Section set forth 3.1. On the earlier of (1)  rejection of the Sale Motion by
the Bankruptcy Court or (2) acceptance by the Bankruptcy Court of a higher and
better offer to a party other than and unrelated to Buyer (the “Termination
Date”), the Escrow Amount shall be fully refunded with any accrued interest paid
by the Escrow Account.  If the Bankruptcy Court approves a higher and better bid
of a party other than and unrelated to Buyer (a “Superior Bid”), in addition to
the return of the Escrow Amount, Seller will, upon the closing of the
transaction in connection with the Superior Bid, reimburse to Buyer all payments
Buyer has made to Exodus and McCallum, as made since the date of conversion of
Seller’s bankruptcy case from a case under Chapter 11 of the Bankruptcy Code to
a case under Chapter 7 of the Bankruptcy Code.
 
3.6.           Contingent Consideration Offset.  Buyer may withhold and offset
from any payment that otherwise would be due from Buyer to Seller under
Section 3.2, any amount due from Seller to Buyer under the indemnification
provisions of Section 9.1.
 
3.7.           Allocation of Purchase Price.  For purposes of this Agreement,
the pro forma purchase price of the Purchased Assets (the “Pro Forma Purchase
Price”) shall be equal to (a) the payments to be made by Buyer pursuant to
Sections 3.1 and 3.2 plus (b) the book value of the Assumed Liabilities.  The
Pro Forma Purchase Price (and other capitalizable costs of the transactions
contemplated by this all be allocated to the Purchased Assets in accordance with
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”).  On
or prior to the Closing Date, Buyer will deliver to Seller an allocation of the
Purchase Price (the “Final Purchase Price Allocation”) to the Purchased Assets
for tax and financial accounting purposes.  Neither Seller nor Buyer will take a
position inconsistent with the Final Purchase Price Allocation for all federal,
state, local and foreign tax purposes for any tax years or periods, including
the determination of taxable gain or loss on the sale of the Purchased
Assets.  Such allocation will be revised by Buyer in the same manner if any
payments are made under Section 3.2.
 
4.           CLOSING.
 
4.1.           Closing Date.  The “Closing” shall be on the later of (1) the
first business day following fourteen (14) days after the date of entry of the
Approval Order and (2) the date on which all closing conditions set forth in
Sections 4.3, 4.4 and 4.5 below have been met (the “Closing Date”).  The Buyer
and Seller agree to make good faith efforts to close as soon as possible once
the Approved Order has been approved and entered.
 

 
5

--------------------------------------------------------------------------------

 

4.2.           Outside Date.  In no event shall the Closing Date be later than
thirty (30) days after entry of the Approved Order (the “Outside Date”).  In the
event the conditions to Closing have not been satisfied or waived by the Outside
Date, then any party who is not in default hereunder may terminate this
Agreement.  Alternatively, the parties may mutually agree to an extended Closing
Date.  Until this Agreement is either terminated or the parties have agreed upon
an extended Closing Date and/or Outside Date, the parties shall diligently
continue to work to satisfy all conditions to Closing and the transaction
contemplated herein shall close as soon as such conditions are satisfied or
waived.
 
4.3.           Closing Conditions.  Seller’s and Buyer’s obligations to make the
deliveries required of each party at the Closing Date shall be subject to the
satisfaction or waiver by the parties of each of the following conditions.
 
 
(a)
Entry of the Approval Order, which order shall not have been stayed as of the
Closing Date, whereby the Bankruptcy Court orders that (i) all Purchased Assets
shall be sold free and clear of all claims, interests, liens or other
encumbrances to Buyer pursuant to §363(b) and (f) of the Bankruptcy Code, and
(ii) the Seller shall assign to Buyer the Assumed Contracts pursuant to §365 of
the Bankruptcy Code.

 
 
(b)
Consent of SurModics to assign to Buyer all of Seller’s rights and obligations
under the InsuLAR license and development agreements, as well as all of Seller’s
rights to develop additional products utilizing the ProPhas or CoPhase
technology.

 
4.4.           Conditions to Seller’s Obligations.  Seller’s obligation to make
the deliveries required of Seller at the Closing Date shall be subject to the
satisfaction or waiver by Seller of each of the following conditions.
 
 
(a)
All of the representations and warranties of Buyer contained herein shall
continue to be true and correct at the Closing in all material respects.

 
 
(b)
Buyer shall have delivered, or shall be prepared to deliver at the Closing, all
cash and other documents required of Buyer to be delivered at the Closing,
including without limitation the Closing Payment in good funds.  Buyer shall
have delivered to Seller appropriate evidence of all necessary partnership or
similar action by Buyer in connection with the transactions contemplated hereby,
including, without limitation:  (a) certified copies of resolutions duly adopted
by Buyer’s partners, mangers or board of directors, as the case may be,
approving the transactions contemplated by this Agreement and authorizing the
execution, delivery, and performance by Buyer of this Agreement; and (b) a
certificate as to the incumbency of partners, officers or members, as the case
may be, of Buyer executing this Agreement and any instrument or other document
delivered in connection with the transactions contemplated by this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 
(c)
The Bankruptcy Court shall have entered the Approved Order, as set forth in this
Agreement and such Approved Order shall be consistent with the Agreement and
shall not have been stayed as of the Closing Date.

 
4.5.           Conditions to Buyer’s Obligations.  Buyer’s obligation to make
the deliveries required of Buyer at the Closing shall be subject to the
satisfaction or waiver by Buyer of each of the following conditions:
 
 
(a)
All of the representations and warranties of Seller contained  herein shall
continue to be true and correct at the Closing in all material respects.

 
 
(b)
Seller shall have performed and complied with all of its covenants under this
Agreement in all material respects through Closing;

 
 
(c)
Seller shall have delivered, or shall be prepared to deliver at the Closing, all
documents required of Seller to be delivered at the Closing.

 
 
(d)
All other consent required for Seller to consummate the Transaction on
substantially the terms set forth herein shall have been obtained

 
 
(e)
The Bankruptcy Court shall have entered the Approved Order, as set forth in this
Agreement, shall be in form and substance acceptable to Buyer, and such Approved
Order shall not have been stayed as of the Closing Date.

 
4.6.           Buyer Closing Deliveries.  At the Closing, Buyer shall:
 
 
(a)
Deliver or cause to be delivered to Seller the Closing Payment pursuant to
Section 3.1;

 
 
(b)
Deliver to Seller copies of all necessary corporate resolutions authorizing the
execution, delivery and performance by Buyer of this Agreement, the other
Transaction Documents (as hereinafter defined) and the transactions contemplated
hereby and thereby, certified to be true, correct, complete, unchanged and in
full force and effect on the Closing Date by the Secretary or an Assistant
Secretary of Buyer, accompanied by such other certifications by such Secretary
or Assistant Secretary as are requested by Seller, in a form acceptable to
Seller.

 
4.7.           Seller Closing Deliveries.  At the Closing, Seller shall:
 
 
(a)
Deliver to Buyer the bill of sale (the “Bill of Sale”), executed by Seller and
such other documents of transfer as Buyer may reasonably request to evidence the
transfer to Buyer the interest of Seller in the Purchased Assets;

 
 
(b)
Deliver to Buyer a valid assignment letter, in form and substance reasonably
satisfactory to Buyer, executed by Seller, which assigns all rights to the
Intellectual Property as part of the Purchased Assets;

 

 
7

--------------------------------------------------------------------------------

 

 
(c)
Deliver to Buyer copies of all necessary corporate resolutions, including  any
required resolutions of the stockholders of Seller, authorizing the execution,
delivery and performance by Seller of this Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby, certified to be
true, correct, complete, unchanged and in full force and effect on the Closing
Date by the Secretary or an Assistant Secretary of Seller, accompanied by such
other certifications by such Secretary or Assistant Secretary as are requested
by Buyer, in a form acceptable to Buyer.

 
4.8.           Buyer Development Responsibilities.  Upon Closing, Buyer will be
solely responsible for developing InsuLAR at Buyer’s expense, but shall have no
obligation to do so.
 
5.           BANKRUPTCY COURT APPROVAL AND BIDDING.
 
5.1.           Binding Effect; Entry of Approval Order.  This Agreement is
subject to, and will become effective only upon the entry by the Bankruptcy
Court of one or more final and binding orders of the Bankruptcy Court
(collectively, the “Approval Order”) (a) approving this Agreement and the sale
of the Purchased Assets to Buyer pursuant to this Agreement, free and clear of
liens, claims, encumbrances, and interests pursuant to Sections 363(b) and (f)
of the Bankruptcy Code, and (b) approving the assignment to Buyer of certain
Assumed Contracts pursuant to Section 365 of the Bankruptcy Code.
 
5.2.           Filing of Sale Motion.   Seller agrees to file a motion (the
“Sale Motion”) as promptly as practicable on or about the Execution Date, and to
seek Bankruptcy Court approval of this Agreement, including Expense
Reimbursement (as defined below), and the Transaction contemplated hereby,
subject to higher and better offers.  The resulting order shall be the Approved
Order.  Seller shall confer with Buyer regarding any written objections filed
with the Bankruptcy Court with respect to the Sale Motion.  Seller and Buyer
acknowledge and agree that this Agreement and the Transaction contemplated
hereby are subject to Seller’s right to accept a Superior Bid at the auction and
contingent upon the approval and authorization of the Bankruptcy Court.
 
5.3.           Obligation to Seek Approval Order.  Following the filing of the
Sale Motion and to the extent Buyer is declared the successful bidder, Seller
shall use reasonable efforts to obtain entry of the Approval Order and to
perform such other acts as may be necessary to permit Seller to consummate the
Transaction contemplated by this Agreement.  Any changes to the form of the
Approval Order must be approved by Buyer and Seller.  Notwithstanding any
modification, the Approval Order shall contain findings of fact and conclusions
of law establishing, among other things, that: (a) Seller is authorized to
transfer to Buyer all interests of Seller in the Purchased Assets free and clear
of liens, claims, encumbrances, and interests of any nature whatsoever, to the
fullest extent allowable under the Bankruptcy Code; (b) Seller is authorized to
assign the Assumed Contracts to Buyer; and (c) Buyer is a good-faith purchaser
entitled to the protections of § 363(m) of the Bankruptcy Code.  In the event an
Appeal is filed, Seller and Buyer shall each use commercially reasonable efforts
to defend such Appeal or, by mutual written agreement, shall close the
Transaction contemplated hereby unless such closing is subject to a
stay.  Seller shall keep Buyer reasonably informed of the status of its efforts
to

 
8

--------------------------------------------------------------------------------

 

obtain the entry of the Approval Order.  Seller shall give Buyer reasonable
advance written notice of any hearings regarding motions respecting the Approval
Order, and Buyer shall have the right to appear and be heard at any such
hearings.
 
5.4.           Approved Order.  Buyer and Seller acknowledge that they are bound
by the terms of the Approved Order as applicable to this Agreement and the
Transaction contemplated hereby.  Any changes to the form of Approved Order
affecting the economic terms of the Transaction contemplated by this Agreement,
or the closing conditions thereto, must be approved jointly by Buyer and Seller
or by order of the Bankruptcy Court.
 
6.           REPRESENTATIONS AND WARRANTIES OF SELLER.  Subject to the
disclosures set forth in the Schedules of the Seller, as of the date hereof
(except in case when the representation speaks to another date), Seller hereby
represents and warrants to Buyer that:
 
6.1.           Brokers and Finders.  Seller has not retained or engaged any
broker, finder or other financial intermediary in connection with the
transactions contemplated by this Agreement.
 
6.2.           Chapter 7 Trustee.  Seller is the Chapter 7 estate of PR
Pharmaceuticals, Inc. Kimberley Tyson is the duly appointed Chapter 7 Trustee
for the estate.
 
6.3.           Location of Purchased Assets.  The Chapter 7 Trustee has not
relocated any of the Purchased Assets since the conversion of the case.
 
7.           REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer hereby represents
and  warrants to Seller as follows:
 
7.1.           Organization.  Buyer is a limited liability company duly
organized and validly existing, is in good standing under the laws of the State
of Delaware, and has the corporate power and authority to own its properties and
carry on its business as now being conducted.
 
7.2.           Power.  Buyer has the power to execute and deliver the
Transaction Documents and to consummate the transactions contemplated thereby.
 
7.3.           Authority.  All actions on the part of the Buyer necessary for
the authorization, execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby have been taken.  The
Transaction Documents are, or when delivered will be, legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms.
 
7.4.           Conflicting Agreements, Governmental Consents.  The execution and
delivery by Buyer of the Transaction Documents, the consummation of the
transactions contemplated thereby, and the performance or observance by Seller
of any of the terms or conditions thereof will not (i) conflict with, or result
in a material breach or violation of the terms or conditions of, or constitute a
material default under the Articles of Incorporation or Bylaws of Buyer, any
award of any arbitrator, or any indenture, material contract or material
agreement (including any agreement with security holders), material instrument,
order, judgment, decree, statute, law, rule or regulation to which Buyer is
subject, or (ii) require any filing or registration with, or any consent or
approval of, any federal, state or local governmental agency or authority.
 

 
9

--------------------------------------------------------------------------------

 

 
7.5.           Actions, Suits, Proceedings.  There are no requests, notices,
investigations, claims, demands, actions, suits or other legal or administrative
proceedings pending or, to the Knowledge of Buyer, threatened against Buyer or
any of its property in any court or before any federal, state, municipal or
other governmental agency, nor is Buyer in default with respect to any order of
any court or governmental agency entered against it that would reasonably be
expected to prevent, delay or impair the Buyer’s ability to consummate the
transactions contemplated by the Transaction Documents.
 
7.6.           Brokers and Finders.  Buyer has not retained or engaged any
broker, finder or other financial intermediary in connection with the
transaction contemplated by this Agreement that will require the payment of a
fee by Seller.
 
7.7.           Ability to Close.  The Buyer at the time of execution of this
Agreement has sufficient cash in its bank account to pay the Escrow Amount and
the Closing Payment and will at all times through closing maintain such monies
for the Closing Payment in its bank account.
 
7.8.           Tax Matters.
 
 
(a)
Transaction Taxes.  PRP’s Chapter 7 bankruptcy estate shall be responsible for
any and all Taxes incurred, or that may be payable to any taxing authority, in
connection with, the transactions (including the sale, transfer, and delivery of
the Purchased Assets) contemplated by this Agreement.

 
 
(b)
Parties’ Responsibility.  PRP’s Chapter 7 bankruptcy estate is and shall remain
solely responsible for all Taxes arising from or relating to the Purchased
Assets and related businesses for periods ending on or prior to the Closing Date
(the “Pre-Closing Period”).  Buyer shall be solely responsible for all Taxes
arising from or relating to the Purchased Assets and related businesses for
periods beginning after the Closing Date (the “Post-Closing
Period”).  Notwithstanding the foregoing Buyer shall be liable for any and all
Tax liabilities related to the Assumed Liabilities.  Seller and Buyer shall
cooperate concerning all Tax matters relating to this division of
responsibility, including the filing of Tax returns and other governmental
filings associated therewith.

 
7.9.           Third Party Consents.  Seller’s sole obligation shall be to seek
Bankruptcy Court approval authorized the sale of the Purchased Assets pursuant
to Bankruptcy Code § 363 free and clear of liens, claims and encumbrances and
the related assumption and assignment of executory contracts pursuant to § 365
of the Bankruptcy Code.  It shall be the sole obligation of Buyer to obtain any
additionally required consents of third-parties.
 
7.10.           Further Assurances.  From time to time after Closing, without
further consideration, Seller will execute and deliver such other instruments of
transfer and take such other actions a Buyer may reasonably require to transfer
the Purchased Assets to, and vest title of the Purchased Assets in, Buyer, and
to put Buyer in possession of the Purchased Assets.  Without limiting the
foregoing, Seller shall execute and deliver such instruments and take such other
 

 
10

--------------------------------------------------------------------------------

 

actions, at Buyer’s expense, as Buyer may reasonably request in connection with
Buyer’s efforts to obtain patent, copyright, trademark or other statutory
protection for any part of the Intellectual Property.  In the event that it
shall be necessary for Seller to qualify to do business as a foreign corporation
in any state after the Closing in order for Buyer to enforce any material claim,
Seller shall so qualify promptly upon written request of Buyer at Buyer’s
expense.
 
8.           CHAPTER 7 TRUSTEE POST-CLOSING TRANSITIONAL MATTERS.
 
8.1.           Delivery of Tangible Purchased Assets.  Buyer shall take
possession of the Purchased Assets AS-IS, WHERE-IS.
 
8.2.           Intellectual Property.  Seller will use reasonable efforts to
assist Buyer, at Buyer’s expense, in promptly recording in all relevant
governmental offices the assignment to Buyer of all issuances, registrations,
and applications for Patents, Trademarks, and Copyrights being conveyed to Buyer
pursuant to this Agreement.  Seller agrees not to adopt, use, register, or apply
to register a Trademark, service mark, trade dress, trade name, corporate name,
domain name or any other indication of origin or sponsorship that is confusingly
similar to the assigned marks.
 
9.           GENERAL PROVISIONS.
 
9.1.           Interpretation and Construction.  In this Agreement:
 
 
(a)
The table of contents and headings hereof are for reference purposes only and
will not affect the meaning or interpretation of this Agreement;

 
 
(b)
Words such as “herein,” “hereof,” “hereunder” and similar words refer to this
Agreement as a whole and not to the particular term or Section where they
appear.

 
 
(c)
Terms used in the plural include the singular, and vice versa, unless the
context clearly otherwise requires;

 
 
(d)
Unless expressly stated herein to the contrary, reference to any agreement,
instrument or other document means such agreement, instrument or document as
amended or modified and as in effect from time to time in accordance with the
terms thereof;

 
 
(e)
“Include,” “including” and variations thereof are deemed to be followed by the
words “without limitation” and will not limit the generality of any term
accompanying such word;

 
 
(f)
“Or” is used in the inclusive sense of “and/or” and “any” is used in the
non-exclusive sense;

 
 
(g)
Unless expressly stated herein to the contrary, reference to a Section, Schedule
or Exhibit is to a section, schedule or exhibit, respectively, of this
Agreement;

 

 
11

--------------------------------------------------------------------------------

 
 
 
(h)
All dollar amounts are expressed in United States dollars and will be paid in
cash in United States currency;

 
 
(i)
Each party was represented by legal counsel in connection with this Agreement
and each party and each party’s counsel has reviewed and revised, or had ample
opportunity to review and revise, this Agreement and any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not be employed in the interpretation hereof; and

 
 
(j)
Each representation, warranty, covenant and agreement herein will have
independent significance, and if any party has breached any representation,
warranty, covenant or agreement herein in any respect, the fact that there
exists another representation, warranty, covenant or agreement relating to the
same subject matter (regardless of the relative levels of specificity) that such
party has not breached will not detract from or mitigate the fact that such
party is in breach of such first representation, warranty, covenant or
agreement.

 
9.2.           Entire Agreement.  This Agreement, including the exhibits and
schedules attached to this Agreement and the other Transaction Documents,
constitute the entire agreement and understanding among Seller and Buyer with
respect to the sale and purchase of the Purchased Assets and the other
transactions contemplated by this Agreement.  All prior representations,
understandings and agreements between the parties with respect to the purchase
and sale of the Purchased Assets and the other transactions contemplated by this
Agreement are superseded by the terms of this Agreement and the other
Transaction Documents.
 
9.3.           Severability.  The provisions of this Agreement shall, where
possible, be interpreted so as to sustain their legality and enforceability, and
for that purpose the provisions of this Agreement shall be read as if they cover
only the specific situation to which they are being applied.  The invalidity or
unenforceability of any provision of this Agreement in a specific situation
shall not affect the validity or enforceability of that provision in other
situations or of other provisions of this Agreement.
 
9.4.           Amendment and Waiver.  Any provision of this Agreement may be
amended or waived only by a writing signed by the party against which
enforcement of the amendment or waiver is sought.
 
9.5.           Assignment.  This Agreement may not be assigned by any party
hereto without the prior written consent of the other party, except that Buyer
may assign this Agreement to any of its Affiliates, whether currently in
existence or created subsequent to the date hereof.  No assignment by Buyer will
relieve Buyer of responsibility for performance of its obligations
hereunder.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and permitted assigns, and no person,
firm or corporation other than the parties, their successors and permitted
assigns shall acquire or have any rights under or by virtue of this
Agreement.  Notwithstanding the foregoing, the Chapter 7 Trustee may assign the
rights to the Contingent Consideration to third parties.
 

 
12

--------------------------------------------------------------------------------

 

 
9.6.           Notices. All notices given pursuant to this Agreement shall be in
writing and shall be delivered by hand or sent by United States registered mail,
postage prepaid, addressed as follows (or to another address or person as a
party may specify on notice to the other):
 
 
(i)
If to Seller:

 
Chapter 7 Trustee for Estate of
PR Pharmaceuticals, Inc.
c/o Kimberley H. Tyson
Bankruptcy Chapter 7 Trustee
1675 Broadway, Suite 2600
Denver, CO  80202
Telephone:  (303) 623-2700
 
With a simultaneous copy to:


Kutner Miller Brinen, P.C.
303 E. 17th Ave., Suite 500
Denver, CO 80203
Attention:  Aaron A. Garber
Telephone:  (303) 832-3047
 
 
(ii)
If to Buyer:

 
AntriaBio, Inc.
890 Santa Cruz Avenue
Menlo Park, CA 94025
Attn:  Nevan Flam
Telephone:  (408) 835-3886
 
With a simultaneous copy to:
 
Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, CO 80202
Attn:  Michael Weiner
Telephone: (303) 629-3400
 
9.7.           Expenses.  Each party shall pay all of the costs and expenses
incurred by it in negotiating and preparing this Agreement (and all other
agreements, certificates, instruments and documents executed in connection
herewith), in performing its obligations under this Agreement, and in otherwise
consummating the transactions contemplated by this Agreement, including its
attorneys’ fees and accountants’ fees.


9.8.           Choice of Law.  This Agreement shall be construed and interpreted
in accordance with the laws of the State of Colorado, without regard to the
conflict of laws provisions thereof, as though all acts and omissions related to
this Agreement occurred in the State of Colorado.  The Parties to this Agreement
irrevocably consent to the Exclusive jurisdiction of the U.S.

 
13

--------------------------------------------------------------------------------

 

Bankruptcy Court for the District of Colorado in connection with any proceedings
which may be brought by either Party arising from or relating to, or seeking to
enforce, the provisions of this Agreement.
 
9.9.           Facsimile Signature; Counterparts.  This Agreement may be
executed by facsimile signature and in counterparts, each of which shall be
considered an original.
 
9.10.           Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their successors and
permitted assigns, and nothing in this Agreement, expressed or implied, is
intended to confer upon any other person any rights or remedies of any nature
under or by reason of this Agreement.
 
9.11.           Schedules.  Information disclosed in any numbered or lettered
part of the schedules to this Agreement shall be deemed to relate to and to
qualify (a) the particular representation or warranty or provision set forth in
the corresponding numbered or lettered section in this Agreement, (b) any
representation or warranty or provision cross-referenced to such representation,
warranty or provision and (c) other representations and warranties or provisions
to the extent that the applicability of the disclosure or qualification is
readily apparent from the nature of the disclosure.  Where any representation or
warranty is limited or qualified by the materiality of the matters to which the
representation or warranty is given, the inclusion of any matter in the
schedules to this Agreement does not constitute a determination by Seller that
such matter is material.  Nothing in the schedules to this Agreement constitutes
an admission of any liability or obligation of Seller to any third party, nor an
admission against Seller’s interests.  Nothing in the schedules to this
Agreement gives any third party a claim against Seller and no third party may
rely upon any matter in a schedule to this Agreement to make any claim against
Seller.  Any statements included in the schedules to this Agreement are made as
of the date hereof.
 
10.           DEFINITIONS.
 
“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person.  For purposes of such definition, the
terms “controlling,” “controlled by” or “under common control with” mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” is defined in the preamble of this Agreement.
 
“Assumed Liabilities” is defined in Section 2.1.
 
“Bankruptcy Code” is defined in the preamble of this Agreement.
 
“Bankruptcy Court” is defined in the preamble of this Agreement.
 
“Bill of Sale” is defined in Section 4.7(a).
 
“Buyer” is defined in the preamble of this Agreement.

 
14

--------------------------------------------------------------------------------

 

 
“Chapter 7 Trustee” is defined in the preamble of this Agreement.
 
“Closing” is defined in Section 4.1.
 
“Closing Date” is defined in Section 4.1.
 
“Closing Payment” is defined in Section 3.1.
 
“Contingent Consideration” is defined in Section 3.2.
 
“Copyrights” means all computer code or programs, whether in the source code or
object code version (together with and including any algorithm, flowchart,
schematic, diagram, header file, library, object, specification, annotation, or
other documentation related thereto, and together with and including any
prebuilt solutions and scripts), artwork, illustrations, graphics, icons, audio
works, video clips, audio-visual works, photographs, descriptive or other text,
data, databases, research, reports, analyses, forecasts, and business plans, all
other works of authorship and any other works recognized as copyrightable
subject matter under the laws of any country or political subdivision thereof or
any bilateral or international convention or treaty, together with all worldwide
copyrights therein (and all applications, rights to make applications,
registrations, recordations, renewals, extensions, reversions or restorations
thereof and therefor).
 
“Encumbrance” means any mortgage, charge, royalty, license fee, lien, security
interest, easement, right of way, pledge, encumbrance or cloud on title of any
nature whatsoever.
 
“Escrow Account” is defined in Section 3.5.
 
“Escrow Amount” is defined in Section 3.5.
 
“Excluded Assets” is defined in Section 1.3.
 
“Excluded Liabilities” is defined in Section 2.2.
 
“Execution Date” is defined in the preamble of this Agreement.
 
“Exodus” is defined in Section 2.1(a).
 
“Final Purchase Price Allocation” is defined in Section 3.6.
 
“Intellectual Property” means all Copyrights, Patent rights, Trademarks, service
marks and trade dress rights, Trade Secret rights, know-how, license rights,
contract rights, distribution rights, moral rights (and waivers thereof), mask
works, rights of publicity, rights in the nature of unfair competition rights,
rights to sue for passing off, and all other intellectual property rights
therein that are, or may in the future be, recognized under the laws of any
country, or any political subdivision thereof, or under any bilateral or
international convention or treaty.
 
“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due).

 
15

--------------------------------------------------------------------------------

 

 
“Losses” means any and all losses, injuries, damages, deficiencies, claims,
Liabilities (other than Assumed Liabilities), costs (including reasonable legal
and other costs), penalties, interest, expenses and obligations (other than
Assumed Liabilities); provided, however, that Losses shall not include punitive,
exemplary, remote or speculative damages, except to the extent paid by an
Indemnitee to a third party.
 
“McCallum” is defined in Section 2.1(b).
 
“Outside Date” is defined in Section 4.2.
 
“Patents” means all inventions, improvements, innovations, ideas, concepts,
designs, processes, methods and techniques and know-how (whether patentable,
patented, reduced to practice or not), and all other subject matter recognized
as patentable under the laws of any country, or any political subdivision
thereof, or under any bilateral or international treaty or convention, together
with all patent rights granted therein (or applications therefor) and all
reissues, reexaminations and extensions thereof, and all divisionals,
substitutions, renewals, continuations and continuations-in-part, thereof.
 
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or any other business entity or association or any government
authority.
 
“Phase 2b Clinical Trial” is defined in Section 3.4(a).
 
“Phase 3 Clinical Trial” is defined in Section 3.4(b).
 
“Post-Closing Period” is defined in Section 7.8(b).
 
“Pre-Closing Period” is defined in Section 7.8(b).
 
“Pro Forma Purchase Price” is defined in Section 3.6.
 
“Purchase Price” is defined in Section 3.2.
 
“Purchased Assets” is defined in Section 1.1(a).
 
“Seller” is defined in the preamble of this Agreement.
 
“SurModics” is defined in Section 1.1(a)(iv).
 
“SurModics Asset Purchase Agreement” is defined in Section 1.1(a)(iv).
 
“SurModics License and Development Agreements” is defined in Section 1.1(a)(iv).
 
“Tax” means all federal, state, local and foreign income, alternative or add-on
minimum income, gains, franchise, excise, property, property transfer, sales,
use, employment, license, payroll, services, ad valorem, documentary, stamp,
withholding, occupation, recording, value added or transfer taxes, customs
duties or other taxes of any kind whatsoever (whether payable

 
16

--------------------------------------------------------------------------------

 


directly or by withholding), and, with respect to any such taxes, any estimated
tax, interest, fines and penalties or additions to tax and interest on such
fines, penalties and additions to tax.
 
“Trade Secrets” means all confidential information or other items recognized as
“trade secrets” under the laws of any country, or any political subdivision
thereof, or under any international convention or treaty.
 
“Trademarks” means all trademarks, trade names, service marks, slogans, logos,
trade dress, internet domain names, other electronic communications
identifications and other sources of business identification recognized in any
country, or any political subdivision thereof or under any bilateral or
international treaty or convention (whether registered or unregistered),
together with all related contract rights and all registrations, recordings and
renewals thereof (and all applications in connection therewith) and together
with the goodwill associated therewith.
 
“United States” means the Unites States of America.
 
[Remainder of page intentionally left blank]
 

 
17

--------------------------------------------------------------------------------

 



 
The parties have caused this Agreement to be executed and delivered by their
duly authorized officers as of the date and year first above written.
 
 

 
PR PHARMACEUTICALS, INC.
      By:     /s/ Kimberley H. Tyson             
Kimberley H. Tyson, Chapter 7 Trustee

 
 

 
ANTRIABIO, INC.
      By:     /s/ Nevan Elam               
Nevan Elam
President and Chief Executive Officer

 
 
                                           
 
18

--------------------------------------------------------------------------------

 
